﻿It is particularly gratifying to Indonesia that the President of this session is not only a distinguished diplomat with a long association with the United Nations but also an outstanding representative of the United Republic of Tanzania, with which my country enjoys excellent relations. I wish to take this opportunity to express to the 
President the warmest congratulations of my Government, as well as my own, upon his unanimous election. We pledge to him our full co-operation in making this session of the Assembly a success.
153.	At the same time, I should like to pay my country's tribute to his predecessor, Ambassador Indalecio Lievano of Colombia, for the efficient manner in which he conducted the deliberations of the last session.
154.	To our Secretary-General, Mr. Kurt Waldheim, whom my Government recently had the pleasure to welcome to Indonesia, I wish to state our sincere appreciation for his unremitting efforts to promote peace and international understanding within the spirit of the Charter of the United Nations.
155.	I also take pleasure in welcoming the State of Saint Lucia into the United Nations. The admission of Saint Lucia underscores the widening universality of membership of the United Nations and the need for mutual co-operation. My delegation looks forward to close and useful co-operation with the delegation of Saint Lucia in our common effort in solving the myriad problems that confront the world community today.
156.	Once again we are assembled in this hall to ex-amine the concerns of our times, to seek new avenues to strengthen global peace and security, to solidify international co-operation, and to chart a better future for the nations of the world. These concerns evolve at a time of structural transformation of the present political and economic order—a process which is advancing irresistibly. The challenge facing the international com-munity is to influence the direction of this process towards the formation of a new pattern of international relations, a more equitable international co-operation for development and a new international order developing in a world which requires, for the successful consummation of these processes, a stable and enduring peace.
157.	While we are confronted with these new challenges, new forms of threat to global peace are constantly emerging as a result of power politics and the intensification of the arms race, bringing in their wake a serious deterioration in the climate of international security. We are witnessing, among others, a changing international power structure and a new generation of local conflicts. These conflicts in certain parts of the world emphasize the need for the revitalization of detente. Relaxation of tension between the major Powers and between Power blocs constitutes an important pre-requisite. Detente, as a prerequisite for the maintenance of real peace as distinguished from a mere absence of armed conflict, should be made to evolve into a global system of peaceful coexistence comprising all regions of the world and all aspects of inter-State relations. It must be based on respect for the territorial integrity and political independence of all States, non-interference in internal affairs and the non-use of force. To lead to a durable peace, detente should also be consciously pursued as part of a universal effort towards general and complete disarmament.
158.	It is in this context that consensus has grown among the members of the international community to find ways and means to enhance the effectiveness of our
Organization to deal with the challenges and problems created by the radical changes which are taking place in the international community of nations which have far- reaching consequences. Particularly, there exists an urgent need to strengthen the Organization in order to enable it to discharge effectively its primary responsibility of maintaining peace based on justice and to contribute to the strengthening of international security. In our efforts to strengthen the efficacy and role of the United Nations as an instrument for peace and cooperation, it is essential that the Organization should conform to the changed circumstances of our times. Furthermore, efforts must be made to encourage Members to exhibit the political will to make greater use of the possibilities of peaceful settlement of disputes afforded by our Organization. The Secretary-General underscored the need for this approach when he stated in his report on the work of the Organization that the United Nations, if effectively utilized as the working structure of the world community of the future, could be of unique assistance in solving problems.
159.	The United Nations has a long and enviable record of providing assistance to refugees. More recently, the United Nations High Commissioner for Refugees, among others, has been burdened by the deluge of Indo-China refugees and displaced persons flooding the countries of South-East Asia, putting a heavy strain on them. Indonesia and the other members of ASEAN have none the less extended their co-operation within their limited means to alleviate the suffering of the refugees.
160.	The influx of refugees has left in its trail local problems and unsettled local conditions. The situation is further exacerbated by the fact that the refugees are not only a humanitarian concern but also pose questions or national security containing at the same time potential threats to the political and economic stability of the region.
161.	The recent Geneva Meeting on Refugees and Displaced Persons in South-East Asia has produced some encouraging results, although it fell short of providing an over-all and lasting solution. In this connexion, my Government has noted with appreciation the response of the Government of Viet Nam with regard to extending its co-operation to the High Commissioner for Refugees in tackling the problem at the source, and hopes that it will continue to honour its commitments undertaken in this regard. However, it is of the utmost importance that the international community—in particular, the receiving States—take more concerted action to expedite the resettlement of the refugees.
162.	The importance of the success of the Geneva Meeting on refugees lies in the fact that, given the opportunity, the United Nations system can and does work. The Meeting was able to pluck the nations of South-East Asia from the brink of chaos because we, the participants, were able, for a change, to set aside our differences and address ourselves to the problem at hand, irrespective of our social, economic and political inclinations.
163.	The South-East Asian region is now again faced with a problem of great magnitude. It is pertinent to note that the conflict is still continuing and a threat of widespread famine now appears imminent. Such an eventuality will result in hardship and deprivation on a massive scale for the people of Kampuchea, who have already suffered immensely. It will also worsen and aggravate the refugee problem already faced by the neighbouring countries. My delegation, therefore, calls upon all the parties involved to extend their full and unconditional co-operation to relief operations that may be undertaken by the international community.
164.	In the final analysis, in this deteriorating situation not of their own making, the people of Kampuchea must be allowed to determine their future by themselves. This must be made free of outside interference and influence. Coming from the region, we must express our concern at the threat that this conflict poses to the peace and security of the ASEAN States and to the whole region. It is in view of these considerations that the ASEAN States have urged the General Assembly to consider at this session the situation in Kampuchea.
165.	The principles which I have just noted concerning the situation in Kampuchea are, indeed, of relevance to the whole region of South-East Asia. In particular, it is essential to accord recognition to the principles of respect for the independence of all the States in the region and the sovereign right of those States to define their national policies free from foreign interference and intervention. It is also necessary to reject any action by individual outside Powers which is aimed at the creation of spheres of influence. The countries of the region should be left to solve their own problems in accordance with their perception of national interests and regional harmony. The countries of the region should be given a chance to seek a solution towards meaningful and real peaceful coexistence, regardless of their respective economic, social and political systems, At the same time, the countries of the region should refrain from policies or actions which would give a pretext for or justify interference or intervention by outside Powers. Through such an approach it should be possible to build a strong and vibrant region whose Governments can devote their efforts to the economic development of their peoples.
166.	On the question of the Middle East, the United Nations has adopted a number of resolutions, particularly since 1967, to serve as a basis for a just and durable peace. However, Israel has consistently defied and railed to heed the demands of the overwhelming majority of the international community. Israel's policy of aggression and colonial expansion and occupation perpetuates a situation of protracted conflict and inherent injustice. Israel's defiant acts of provocation and persistent disregard of United Nations resolutions have been exposed, time and again, as being the major obstacle to a just and lasting peace in the region. Israel continues its universally condemned practice of establishing new settlements in the occupied territories. Only a few days ago it took still another defiant step by sanctioning the acquisition of land in the occupied areas by its citizens. Such actions are added proof that Israel intends to maintain control of those areas with a view to annexing them. Its repeated and senseless attacks against Lebanon have caused the loss of innumerable innocent lives and of property.
167.	We are all united in the conviction that a settlement of the Middle East question cannot be achieved through partial solutions. A solution to be just and lasting should be one that is comprehensive— comprehensive in the sense that it should lead to the complete withdrawal of Israeli forces from all Arab lands. It should lead to the return of Jerusalem to Arab custody, and it should also lead to the fulfilment of the inalienable right of the Palestinian people to self- determination.
168.	Indonesia has consistently supported the universally accepted position that the Palestinian issue is the core of the Middle East problem and that the inalienable rights of the Palestinian people should be realized, including their right to establish an independent State of their own, and the recognition of the PLO as the only legitimate representative of the Palestinian people. No one can ignore the fact that the PLO, as the sole representative of the people of Palestine and their aspirations, is now more universally recognized. We look forward to that inevitable day when the PLO participates in the negotiations for a just and comprehensive settlement leading to the establishment by the Palestinian people of their own national State.
169.	Despite the strenuous efforts of the international community to bring about just and peaceful solutions, the situation in southern Africa has deteriorated over the past year. Colonialist repression and racial discrimination continue to flaunt world opinion and pose a threat to international peace and security.
170.	International efforts over many years totally to eliminate the apartheid policy in South Africa have so far shown no substantive results. In view of this, my delegation feels that it is time now that new ways and means for forcing an end to this policy were considered seriously and implemented with firmer determination. In this regard, Member States should support the complete isolation of the Pretoria regime by any means, including the continuation of United Nations sanctions,
171.	The illegal presence of South Africa in Namibia continues in contravention of the responsibility of the United Nations for bringing Namibia to national independence. This is an open defiance of United Nations authority. We must deal with it effectively in order to bring South Africa to a settlement which would give the people of Namibia genuine independence. Specifically, the States that enjoy a close relationship with the Pretoria regime must exert further pressure in order to make the Pretoria regime adhere strictly and immediately to the relevant United Nations resolutions. In the event these efforts prove fruitless, our recourse should be to implement resolution 33/206 of 31 May 1979, which calls upon the Security Council to consider enforcement measures against South Africa, as provided for under Chapter VII of the Charter.
172.	My delegation is satisfied that the decision on Zimbabwe by the recent Meeting of Heads of Government of Commonwealth Countries held in Lusaka has led to the present London Conference aimed at ending the impasse on the decolonization of Zimbabwe. The fact that all concerned parties are participating has given the Conference an auspicious start which may lead to a positive solution. My delegation, however, believes that that solution should be one acceptable to all parties, and must lead to genuine independence. Until such a solution is reached, my Government will continue to support relevant United Nations resolutions pertaining to the question, including sanctions. 
173.	A year has elapsed since the adoption of the Final Document of the Tenth Special Session of the General Assembly, which was devoted to disarmament, and progress in this sphere has fallen short of our expectations. The arms race has continued unabated, despite the concerted efforts of the international community. Moreover, satisfactory progress on a number of pressing problems, such as a comprehensive test ban and the prohibition of chemical weapons, has not yet been achieved. The Committee on Disarmament has so far been unable to make significant headway on these problems.
174.	Another important question concerns the security guarantee for the non-nuclear-weapon States. Efforts in this regard did not succeed due to disagreement among the nuclear-weapon States to provide such a guarantee. We believe that an effective and credible guarantee consists in the prohibition of the use or the threat to use nuclear weapons. Such a prohibition is in the interests not only of the non-nuclear-weapon States but of the entire world as well. This issue should be dealt with expeditiously, as the non-nuclear-weapon States, which have accepted unequal and onerous obligations, are justified in urging the nuclear-weapon States to provide such a guarantee.
175.	Indonesia welcomes the signing of the second SALT Treaty between the United States and the Soviet Union and looks forward to its entering into force soon. It is our hope that the agreement will contribute to the improvement of relations between them, and thus help to reduce the risk of an outbreak of war. Despite the successful outcome of the second round of SALT the world is still far away from real disarmament. We hope, therefore, that the parties concerned will continue, as they have agreed, to pursue negotiations on measures for further limitation and reduction in the number of strategic arms as well as for further qualitative limitations.
176.	As regards the Declaration of the Indian Ocean as a Zone of Peace, my delegation has welcomed the progress achieved during the meeting of the Littoral and Hinterland States of the Indian Ocean, held in July. It has set in motion the process of convening an international conference with a view to reaching an international agreement which will facilitate the implementation of the Declaration. The Meeting also epitomized the desire of the States concerned to evolve a common position and to work together to ensure peace in the region. My delegation attaches great importance to the non-use of the Indian Ocean as an arena for great Power rivalry and conflict in any of its manifestations and ramifications. In this light my delegation views with concern the increasing military presence of the great Powers in the area. This constitutes a serious setback to the efforts by the States of the region to keep great Power rivalry out of the Indian Ocean. We hope that the forthcoming conference on the Indian Ocean, the venue and date of which will be decided by this Assembly, will succeed in facilitating the attainment of the objectives of the Declaration to the benefit not only of the riparian States, but of all the peace-loving nations of the world.
177.	The experience of ASEAN, in its efforts to establish a zone of peace, freedom and neutrality, offers a useful analogy in this regard. Its most important objective is the attainment and preservation of peace as a prerequisite for that sustained development of the region by pursuing the goals of preventing external interference and containing intra-regional differences. ASEAN hopes, thereby, to make a positive contribution to the maintenance of peace and stability in the region.
178.	The Third United Nations Conference on the Law of the Sea approved during last summer's session a programme of work providing for the adoption of a new and comprehensive convention on the law of the sea next year. My delegation wishes to express its appreciation for this useful and timely decision, which will enable us not only to initiate the exploitation of deep sea-bed resources but also to avoid protracted negotiations which, in the final analysis, will exhaust our limited resources, especially those of the developing countries.
179.	Although the eighth session of the Conference did not finalize a formal text, it did achieve significant progress on certain hard-core issues. My delegation continues to support the statement made by the Chairman of the Group of 77 during the last session concerning unilateral legislation on the exploitation of deep sea-bed resources, since such action would prejudice the results of the Conference.
180.	Indonesia, as an archipelagic State, lying at the cross-roads, between two continents and two oceans, attaches great importance to the successful outcome of the Third United Nations Conference on the Law of the Sea and will always lend its support to the acceleration of meaningful negotiations. It is our earnest hope that all interested parties will negotiate fully in a spirit of compromise in order to reach agreement as soon as possible.
181.	The world has come to realize that there is an inseparable link between international security and economic justice and equality. There can be no genuine and lasting peace as long as gross inequalities and imbalances prevail. As we enter the new decade of the 1980s, we are very much aware that there has been no substantial progress towards the elimination of these inequities which aggravate the widening gap between the developed and the developing countries. Moreover, the world is still afflicted by a pervasive economic crisis and is experiencing a general sense of drift and uncertainty on major issues relating to international cooperation for development. There has been in recent years a growing awareness that the problems now besetting the world economy are of a structural nature, and that the measures taken to date by the international community have not been commensurate with the imperatives for structural change nor with the accelerated development of the developing countries. As a consequence, the world economy continues to show symptoms of inherent structural malfunction, which adversely affects the economies of the developing countries. The resurgence of protectionism has further compounded these difficulties, with negative implications for the pattern of international trade and development. 
182.	With the exception of some aspects in certain fields, the North-South negotiations pursued in the various forums of the United Nations system to bring about structural change are either bogged down or moving at a frustratingly slow pace. It is now evident that no real progress has been made because of the absence of genuine political will on the part of a large majority of developed countries to engage in meaningful negotiations. This was clearly apparent during the ministerial meeting of the fifth session of UNCTAD held last May in Manila, the meetings of The Preparatory Committee for the New International Development Strategy and the recently concluded session of the Committee of the Whole Established under General Assembly Resolution 32/174, where the developed countries displayed increasingly inflexible positions towards the legitimate demands of the developing countries.
183.	In the face of these adverse trends and critical developments in the world economic situation, we should seek new initiatives and approaches in order to achieve concrete results on the fundamental issues relating to the establishment of the New International Economic Order. In this connexion the Secretary- General has rightly appealed for a new impetus in the North-South negotiations to dispel the present climate of uncertainty and disenchantment.
184.	The proposal of the Group of 77 to launch a round of global and sustained negotiations on international co-operation for development at the special session of the General Assembly in 1980 constitutes an innovative and bold initiative to bring about a breakthrough in the present stalemate. My delegation wishes to reaffirm its conviction that this new approach should be action-oriented, and that the main issues involved should be dealt with in an integrated manner.
185.	We also subscribe to the view that the global negotiations should not involve any interruption of the ongoing negotiations in other United Nations forums. Furthermore, there should be a close relationship between the preparations of the global negotiations and the completion of the work for the new international development strategy, as the proposed negotiations are designed to make a significant contribution towards the implementation of that strategy.
186.	We see the new international development strategy as the principal instrument for achieving the objectives of the New International Economic Order, constituting a conceptual framework for the whole range of North-South dialogues. We must reaffirm our confidence in the concept of an international development strategy as a concrete commitment of the international community to establish a just and more equitable world economic order,
187.	Having presented the views of my Government on major world problems, may I now touch briefly upon the efforts to enhance the effectiveness of the work of this Assembly. The growing number of problems discussed in the General Assembly bears testimony to the increasing importance of the United Nations and reflects the determination of the international community to settle its problems by means of constructive dialogue.
188.	Conversely, these positive developments pose serious problems for the effective and efficient discharge of the work of the General Assembly, with adverse repercussions for the functioning of the Organization as a whole. In this regard, we welcome various efforts to rationalize the procedures and organization of the General Assembly. I am confident that these attempts at institutional changes and improvements will go a long way towards making the United Nations more effective as a global system for international cooperation.
189.	From my account of our common efforts to deal with world problems and the role of the United Nations, it may have been noted that we have an undiminished and enduring faith in our Organization. All things considered, there is no viable alternative to the United Nations system in our efforts to build a new and better world, however far from perfect the United Nations may seem to its critics.
190.	It is for this reason that Indonesia, which has benefited since its birth from the United Nations, has in its turn and within its limited means constantly supported United Nations programmes and efforts in our search for a more peaceful, just and better world. We have done this because, for better or for worse, we Member nations are the United Nations.
191.	As we stand now at the threshold of a new decade, it is appropriate for us in this Organization to learn from the failures of the past and to take strength from its positive achievements in order to go forward in our quest for a more peaceful, prosperous and just world. The United Nations—that is, we—cannot afford to fail.
